Citation Nr: 1729665	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine.  

2.  Entitlement to service connection for a bilateral knee condition, to include as secondary to residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1990.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the claims were remanded for additional evidentiary development, and they have now been returned to the Board for further appellate consideration.  

A Travel Board hearing was held in March 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The issues of service connection for a bilateral knee condition, to include as secondary to residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine, and TDIU are addressed in the REMAND below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L1 with degenerative arthritis of the lumbar spine is manifested by forward flexion to 30 degrees with pain at 0 degrees and with tenderness, fatigability, and flare-ups.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L1 with degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5235 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by June 2009 and July 2009 letters.  
See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  Following the Veteran's testimony in March 2012, the Board remanded the claims in June 2014 for appropriate examinations which were conducted in August 2014.  The report of the low back examination is in the claims file and available for review.  It is noted that the VA examiner in 2014 conducted an in person examination and provided the necessary clinical findings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim decided herein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Entitlement to an increased disability rating in excess of 50 percent for residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine.

The Veteran seeks an increased disability rating for his low back disorder rated as 50 percent disabling.  The 50 percent rating has been in effect since rating decision in September 1996 and effective from November 30, 1995.  



Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  

The Veteran's chronic lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, DC 5235.  For DCs 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A higher rating than that is only warranted when there is unfavorable ankylosis of the entire spine (100 percent).  38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  

For VA compensation purposes, normal forward thoracolumbar flexion is zero to 90 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation are each from zero to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

There are separate rating criteria for the spine available under DC 5243, for IVDS, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243 (2016).  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Note (1).  A 10 percent rating is warranted where there are incapacitating episodes of at least one but less than two weeks total duration during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a (2016).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Unites States Court of Appeals for Veterans Claims (Court) clarified that pain by itself, even if throughout a joint's range of motion, does not constitute a functional loss entitling a claimant to a higher rating under the applicable DC or the DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system").  

The provisions of 38 C.F.R. § 4.59 (2016), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Background and Analysis

At the March 2012 hearing, the Veteran testified that his current 50 percent rating does not accurately reflect the severity of his low back disorder.  He said that since last examined in 2009, his back had become more painful.  

VA records dated in 2013 show treatment for low back complaints.  

When examined by VA in August 2014, the Veteran reported flare-ups of pain that were 8-9 on a scale to 10.  This stabbing pain occurred with prolonged standing over 10-15 minutes and with prolonged sitting after 10 minutes.  He reported that he rested using a heating pad.  He denied using any pain medications.  Range of motion included forward flexion to 30 degrees with pain at 0 degrees.  His pain caused less movement than normal and interfered with standing or sitting.  There was no thoracolumbar muscle spasm.  Also, there was no abnormal gait or guarding.  Sensory examination was essentially normal.  There was no IVDS seen.  Using Mitchell criteria, with increased repetition over time, it was expected that there would be increased loss in functionality or range of motion during flare-ups or when the joint was used over a period of time.  There was an expected additional 5-10 degrees further decrease of all ranges of motion.  

As already noted, the Veteran is in receipt of a 50 percent rating for his low back disorder.  The only higher rating available is 100 percent for unfavorable ankylosis of the entire spine.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is not demonstrated by the evidence of record.  Thus, a higher disability rating based on a finding of ankylosis cannot be established.  

While the Board is cognizant of the Veteran's limitations and complaints due to flare-ups of pain, he clearly has movement in the thoracolumbar spine.  Moreover, none of the medical evidence shows that the Veteran has any ankylosis of the thoracolumbar spine.  Accordingly, a higher 50 percent schedular rating is not warranted.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237 (2016).  

The evidence of record does not show that the Veteran had incapacitating episodes as defined by VA regulations.  Although the Veteran has indicated that he has flare-ups with significant pain, there is no evidence from any of the Veteran's medical providers that bedrest has been prescribed by a physician for treatment of his spine disability.  Therefore a schedular disability rating in excess of 50 percent under DC 5243 is not warranted.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's back symptoms do not more closely approximate the criteria for a higher rating or additional separate ratings.  See 38 C.F.R. § 4.7 (2013).  Moreover, there have been no periods of time during which the above disability has been more than 50 percent disabling, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to an increased disability rating in excess of 50 percent for residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine, is denied.  


REMAND

The issue of service connection for a bilateral knee disorder must again be remanded to the AOJ as the August 2014 VA examination report is inadequate upon which to decide the claim.  As this issue must be remanded, a decision on the TDIU claim is premature and must be deferred pending resolution of the service connection claim.

As to the knee disorder claim, the August 2014 examiner was asked to offer an opinion as to the likelihood that the Veteran's bilateral knee disorder manifested during, or as a result of, active military service.  She responded that "[t]here is no medical evidence to support the [V]eteran's contention that his diagnosed mild bilateral knee degenerative arthritis by xray in 2012 is caused by or a result of active military service."  The examiner was also asked to opine as to whether the Veteran's bilateral knee disability is secondary to the service-connected residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine, was proximately due to, the result of, or aggravated by the low back condition.  She responded that the knee is a separate anatomical joint from the thoracolumbar spine and that there is no "medical, clinical or significant research evidence" to support the contention that his bilateral knee disability is caused by or a result of the service-connected low back disability.  She concluded that, therefore, it was less likely than not that the bilateral knee disability was proximately due to, the result of, or aggravated by the back disability.  

As to secondary aggravation, the examiner did not provide a specific rationale for the conclusion that the bilateral knee disorder was not aggravated by the service-connected low back disability.  Her only opinion pertained to secondary incurrence and this opinion is, by definition, insufficient to address the secondary aggravation component of the claim.  Regarding inservice incurrence of the bilateral knee disorder, the examiner's statement to the effect that there is no medical evidence to support a causal connection, especially when viewed against the language used with the secondary incurrence aspect of the claim, leads the Board to conclude that it is not clear that the examiner was providing an independent opinion, as opposed to reviewing the evidence in the claims file and what it established.  Under these circumstances, the claim for secondary service connection for a bilateral knee disability must be returned to the examiner who conducted the August 2014 examiner (or a suitably qualified examiner if she is not available) for a supplemental opinion.  

1.  Updated treatment records should be obtained and added to the claims folder/eFolder.

2.  Following completion of the above, the claims file should be returned to the August 2014 knee examiner (or another suitably qualified examiner if the August 2014 examiner is not available) for supplemental opinions as to the etiology of the bilateral knee disability.  

If the examiner determines that another examination is necessary, the Veteran should be scheduled for an examination.

The claims file must be provided to the examiner for review.  

The examiner should diagnose any knee disorder currently present and determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral knee disability manifested during, or as a result of, active military service or is otherwise related thereto. 

The examiner is also asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral knee disability: 

a.) is proximately due to or the result of the service-connected residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine, and 

b.) is aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine.

Rationales for the opinions must be provided.

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

However, if a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Upon completion of the foregoing, review the examination report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims for service connection for a bilateral knee disorder and TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


